NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT

ELIZABETH A. WALKER n/k/a                      )
ELIZABETH W. LESKOVICH,                        )
                                               )
              Appellant,                       )
                                               )
v.                                             )          Case No. 2D17-287
                                               )
DAVID J. WYRICK,                               )
                                               )
              Appellee.                        )
                                               )

Opinion filed October 20, 2017.

Appeal from the Circuit Court for Charlotte
County; Lisa S. Porter, Judge.

Jeffrey A. Rapkin, Punta Gorda, for
Appellant.

No appearance for Appellee.



MORRIS, Judge.

              The former wife, Elizabeth Walker n/k/a Elizabeth Leskovich, appeals from

a supplemental final judgment modifying parenting plan/timesharing. We affirm the

modification of timesharing without further comment. We dismiss the portion of the

appeal challenging the trial court's ability to modify child support as the trial court has

not rendered a final order on that issue and it is therefore not yet ripe for our review.
            Affirmed in part; dismissed in part.


LaROSE, C.J., and SILBERMAN, J., Concur.




                                          -2-